 



Exhibit 10.27
AMENDMENT NO. 3
TO
BURLINGTON RESOURCES INC.
2002 STOCK INCENTIVE PLAN
     The Burlington Resources Inc. 2002 Stock Incentive Plan is hereby amended,
effective as of December 19, 2005, as follows:
     1. Section 2.1 is amended to read in its entirety as follows:
     "2.1 Beneficiary

    “The person or persons designated by the Participant as his or her
beneficiary under the Plan on a form prescribed by and delivered to the Plan
Administrator to whom the Participant’s rights under the Plan shall pass upon
the Participant’s death or, if no such effective beneficiary designation is in
effect, the person or persons to whom the Participant’s rights under the Plan
shall have passed by will or the laws of descent and distribution.”

     2. Subsection (f) of Section 6.4 is amended to read in its entirety as
follows:

    “Except as provided below, during a Participant’s lifetime, an option may be
exercisable only by the Participant and options granted under the Plan and the
rights and privileges conferred thereby shall not be subject to execution,
attachment or similar process and may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by Beneficiary designation, by will or by the applicable laws of descent and
distribution. Notwithstanding the foregoing, to the extent permitted by
applicable law and Rule 16b-3, the Plan Administrator may permit the recipient
of a Nonqualified Option to transfer such Nonqualified Option. Any other attempt
to transfer, assign, pledge, hypothecate or otherwise dispose of any option
under the Plan or of any right or privilege conferred thereby, contrary to the
provisions of the Plan, or the sale or levy or any attachment or similar process
upon the rights and privileges conferred hereby, shall be null and void.”

 



--------------------------------------------------------------------------------



 



3.   The third sentence of Article 11.7 is amended to read in its entirety as
follows:

    “The Fair Market Value of such Common Stock as delivered shall be valued as
of the day prior to exercise of the Option or the vesting of the Restricted
Stock.”

4.   The fifth sentence of Section 11.7 is amended to read in its entirety as
follows:

    “The Fair Market Value of such Common Stock as is withheld shall be valued
as of the day of exercise of the option or stock appreciation right or the
vesting of the Restricted Stock.”

-2-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 4 TO
BURLINGTON RESOURCES INC.
2002 STOCK INCENTIVE PLAN
     The Burlington Resources Inc. 2002 Stock Incentive Plan is hereby amended,
effective as of January 25, 2006, as follows:
     1. A new Section 2.21 is added to read as follows:
2.21 Merger Agreement
The Agreement and Plan of Merger, dated December 12, 2005, by and among the
Company, ConocoPhillips and Cello Acquisition Corp., a wholly owned subsidiary
of ConocoPhillips, pursuant to which Burlington will be merged with and into
Cello Acquisition Corp.
     2. The portion of the first sentence of Section 6.4(h) up to the colon is
amended to read in its entirety as follows:
     “Subject to Section 6.4(i) below, upon the termination of a Participant’s
employment with the Company and its Subsidiaries for any reason other than death
or Permanent Disability, the Participant’s option shall be exercisable only to
the extent that it was then exercisable and, unless the term of the option
expires sooner, such option shall expire according to the following schedule;
provided, however, that the Plan Administrator may at any time determine in a
particular case that specific limitations and restrictions under the Plan shall
not apply:”
     3. The first sentence of Section 6.4(i) is amended to read in its entirety
as follows:
     “Nothwithstanding other Plan provisions pertaining to the times at which
options may be exercised, all outstanding options, to the extent not then
currently exercisable, shall become exercisable in full upon the occurrence of a
Change in Control; provided, however, that any options granted after
December 12, 2005 will not vest in full at the Effective Time (as defined in the
Merger Agreement) but will instead retain their normal vesting schedule subject
to vesting in full in the event, following the Effective Time, of a termination
of the employment of the holder by the Company (or ConocoPhillips) without Cause
or by the holder for Good Reason prior to full vesting.”
     4. Section 8.6 is amended to read in its entirety as follows:
“The Restriction Period for any Participant shall be deemed to end and all
restrictions on shares of Restricted Stock shall terminate immediately

 



--------------------------------------------------------------------------------



 



upon a Change in Control; provided, however, that the Restriction Period for any
Participant and the restrictions on any shares granted after December 12, 2005
will not lapse immediately at the Effective Time (as defined in the Merger
Agreement) but will instead continue in full, but such Restriction Period will
end in the event, following the Effective Time, of a termination of the
employment of the holder by the Company (or ConocoPhillips) without Cause or by
the holder for Good Reason prior to full vesting.”

 